        Case 4:20-cv-03483 Document 25 Filed on 02/18/21 in TXSD Page 1 of 12
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                              February 18, 2021
                                IN THE UNITED STATES DISTRICT COURT
                                                                              Nathan Ochsner, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

LPL FINANCIAL LLC,                                      §
     Petitioner,                                        §
                                                        §
v.                                                      §   CIVIL ACTION NO. H-20-3483
                                                        §
JUAN ANGEL IBARRA                                       §
RODRIGUEZ, et al.,                                      §
    Respondents.                                        §


                                              MEMORANDUM AND ORDER

            The First Amended Petition to Confirm Arbitration Award (“Petition to

Confirm”) and Enjoin Second Arbitration (“Petition to Enjoin”) (collectively,

“Petition”) [Doc. # 10] filed by Petitioner LPL Financial LLC (“LPL”) is before the

Court on Respondents Juan Angel Ibarra Rodriguez and Myriam Rodriguez Ibarra

Gonzalez’s Motion to Dismiss [Doc. # 12], seeking dismissal of the Petition. LPL

filed a Response [Doc. # 13] in opposition to the Motion to Dismiss, and Respondents

filed a Reply [Doc. # 18].

            Also pending is LPL’s Motion to Confirm Arbitration Award and Enjoin

Second Arbitration (“Motion to Confirm and Enjoin”) [Doc. # 14]. Respondents filed

a Response [Doc. # 21] in opposition to the Motion to Confirm and Enjoin, and LPL

filed a Reply [Doc. # 23].


P:\ORDERS\1-2020\3483MConfirmEnjoin.wpd   210218.0740
        Case 4:20-cv-03483 Document 25 Filed on 02/18/21 in TXSD Page 2 of 12




            The Court has carefully reviewed the record and the applicable legal authorities.

The Court grants the Motion to Confirm and denies the Motion to Enjoin.

I.          MOTION TO CONFIRM AWARD IN FINRA NO. 17-00904

            A.          Factual Background

            Respondents filed a lawsuit against Lone Star National Bank in state court in

Hidalgo County, Texas, in December 2015 (the “Hidalgo County Lawsuit”). In

January 2016, Respondents added LPL as a defendant to the Hidalgo County Lawsuit.

The Hidalgo County Lawsuit involved Respondents’ banking relationship with Lone

Star National Bank, and the financial services provided to them by LPL. See Second

Amended Petition in Hidalgo County Lawsuit [Doc. # 12-2], pp. 8-12.

            In October and December 2016, the Hidalgo County court entered orders

compelling arbitration of the dispute before the Financial Industry Regulatory

Authority (“FINRA”) and stayed the Hidalgo County Lawsuit pending the completion

of the arbitration. See October 14, 2016 Order [Doc. # 12-2], p. 13; December 13,

2016 Order [Doc. # 12-2], p. 16. The FINRA arbitration was filed as FINRA No. 17-

00904.

            Respondents and Lone Star National Bank resolved their dispute, and the Bank

was dismissed from the Hidalgo County Lawsuit and from the arbitration.

            On November 13, 2019, following a final arbitration hearing, the Arbitration


P:\ORDERS\1-2020\3483MConfirmEnjoin.wpd   210218.0740   2
        Case 4:20-cv-03483 Document 25 Filed on 02/18/21 in TXSD Page 3 of 12




Panel entered a final Arbitration Award in FINRA No. 17-00904. In the Arbitration

Award, LPL was held liable to Respondents for $864,839.70 in compensatory

damages, $340,000 in attorneys’ fees, and $350,000 in “additional damages.” See

Arbitration Award [Doc. # 9-1], p. 6.

            Neither party to FINRA No. 17-00904 moved to vacate or otherwise challenged

any aspect of the Arbitration Award within three months after it was issued. LPL paid

the full amount of the Arbitration Award on December 10, 2019.

            On October 9, 2020, LPL filed a Petition for Confirmation of Arbitration Award

[Doc. # 2] in this federal district court.

            B.          Subject Matter Jurisdiction

            Respondents argue that the Court lacks subject matter jurisdiction over the

Petition to Confirm because the amount in controversy does not exceed the

jurisdictional minimum. “It is well established that the FAA is not an independent

grant of federal jurisdiction.” Smith v. Rush Retail Ctrs., Inc., 360 F.3d 504, 505 (5th

Cir. 2004). Instead, a district court has jurisdiction to consider arbitration-related

matters only if the court would have jurisdiction over a lawsuit arising out of the

controversy between the parties. See Vaden v. Discover Bank, 556 U.S. 49, 52 (2009).

            A federal district court has diversity jurisdiction in a civil action “where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and


P:\ORDERS\1-2020\3483MConfirmEnjoin.wpd   210218.0740   3
        Case 4:20-cv-03483 Document 25 Filed on 02/18/21 in TXSD Page 4 of 12




costs, and is between” citizens of different states. 28 U.S.C. § 1332(a). The amount

in controversy for purposes of diversity jurisdiction over a petition to confirm an

arbitration award “is the amount sought in the underlying arbitration.” Pershing,

L.L.C. v. Kiebach, 819 F.3d 179, 182 (5th Cir. 2016).

            It is uncontested that LPL is a citizen of Massachusetts, and Respondents are

citizens of Texas. The amount sought in FINRA No. 17-00904 was $13,927,630.81.

See Arbitration Award [Doc. # 9-1], p. 3. Therefore, although LPL has fully paid the

Arbitration Award, the jurisdictional amount for purposes of diversity jurisdiction is

satisfied. The Court has subject matter jurisdiction over the Motion to Confirm the

Arbitration Award in FINRA No. 17-00904.

            C.          Standard for Confirmation of Arbitration Award

            Under the Federal Arbitration Act (“FAA”), “at any time within one year after

the award is made any party to the arbitration may apply to the court so specified for

an order confirming the award, and thereupon the court must grant such an order

unless the award is vacated, modified, or corrected as prescribed in sections 10 and 11

of this title.” 9 U.S.C. § 9. The United States Supreme Court has held that the judicial

confirmation provision in § 9 “carries no hint of flexibility.” Hall St. Assocs., L.L.C.

v. Mattel, Inc., 552 U.S. 576, 587 (2008). When presented with an application for an

order confirming the arbitration award, the Court “must grant” the order “unless the


P:\ORDERS\1-2020\3483MConfirmEnjoin.wpd   210218.0740   4
        Case 4:20-cv-03483 Document 25 Filed on 02/18/21 in TXSD Page 5 of 12




award is vacated, modified, or corrected as prescribed in sections 10 and 11” of

Title 9. Id. (quoting 9 U.S.C. § 9). The Supreme Court held that there “is nothing

malleable about ‘must grant,’ which unequivocally tells courts to grant confirmation

in all cases, except when one of the ‘prescribed’ exceptions applies.” Hall St. Assocs.,

L.L.C. v. Mattel, Inc., 552 U.S. 576, 587 (2008); see also Hamstein Cumberland

Music Grp. v. Williams, 532 F. App’x 538, 543 (5th Cir. May 10, 2013).

            The Arbitration Award has not been vacated, modified, or corrected as

prescribed in sections 10 and 11 of the FAA. “Notice of a motion to vacate, modify,

or correct an award [pursuant to sections 10 and 11] must be served upon the adverse

party or his attorney within three months after the award is filed or delivered.”

9 U.S.C. § 12. It is undisputed that Respondents did not move to have the Arbitration

Award vacated, modified, or corrected within three months after it was issued. As a

result, such a motion would now be untimely.

            In accordance with § 9 of the FAA, the Court must grant the Petition to Confirm

the Arbitration Award in FINRA No. 17-00904. The Court confirms the award, and

notes that it has been fully satisfied.

II.         MOTION TO ENJOIN FINRA ARBITRATION NO. 20-03694

            A.          Factual Background

            Respondents allege that they learned, from discovery ordered to be produced


P:\ORDERS\1-2020\3483MConfirmEnjoin.wpd   210218.0740   5
        Case 4:20-cv-03483 Document 25 Filed on 02/18/21 in TXSD Page 6 of 12




during the arbitration in FINRA No. 17-00904, of claims they had against Financial

Resources Group Investment Services, LLC (“Financial Resources”), Edward Bruce

Miller, and Antonio Reyna, each affiliated with LPL. Because adding the new parties

and claims to the existing arbitration proceeding would cause delay, the Arbitration

Panel in FINRA No. 17-00904 denied Respondents’ request to amend the claims in

the arbitration. See Dec. 24, 2018 Order [Doc. # 12-2], pp. 76-77.

            On March 26, 2019, Respondent Ibarra Gonzalez filed suit against Christian

Garza, Edward Bruce Miller, Antonio Reyna, and Financial Resources in Texas state

court in Starr County (the “Starr County Lawsuit”). By Order signed June 28, 2019,

the Starr County court granted Miller, Reyna, and Financial Resources’s request to

compel arbitration and stayed the Starr County Lawsuit pending completion of that

arbitration proceeding. See Order [Doc. # 12-2], pp. 78-79. The arbitration of the

claims in the Starr County Lawsuit was filed as FINRA No. 20-03694. The parties

are Respondents Myriam Rodriguez Ibarra Gonzalez and Juan Angel Ibarra Rodriguez

against Financial Resources, Miller, Reyna, and LPL. See Statement of Issues [Doc.

# 12-2].

            On November 20, 2020, LPL filed an Amended Petition [Doc. # 10] in this

federal case, adding a request to Enjoin the Second Arbitration.




P:\ORDERS\1-2020\3483MConfirmEnjoin.wpd   210218.0740   6
        Case 4:20-cv-03483 Document 25 Filed on 02/18/21 in TXSD Page 7 of 12




            B.          Required Parties

            Respondents argue Financial Resources, Miller and Reyna are required parties

to the Petition to Enjoin, and that the joinder of Reyna will destroy diversity

jurisdiction. An absent party is a required party if “that person claims an interest

relating to the subject of the action and is so situated that disposing of the action in the

person’s absence may as a practical matter impair or impede the person’s ability to

protect that interest.” FED. R. CIV. P. 19(a)(1)(B)(i). LPL argues that Financial

Resources, Miller and Reyna are not required parties. The record establishes,

however, that these parties moved to compel arbitration of the claims in the Starr

County Lawsuit. Indeed, their first request to compel arbitration was denied and they

filed a motion for reconsideration, which was granted. See Order [Doc. # 12-2],

pp. 78-79. It is clear that Financial Resources, Miller, and Reyna have an interest in

continuing the arbitration that they requested and that LPL seeks to enjoin.

            It is uncontested that Reyna is a citizen of Texas, as are Respondents. As a

result, joinder of Reyna as a party to the Petition would defeat diversity jurisdiction

as to the Petition to Enjoin.1

1
            To the extent that, even with the joinder of Texas resident Reyna, the Court has
            supplemental jurisdiction over the Petition to Enjoin pursuant to 28 U.S.C. § 1367(a),
            the Court would decline to exercise supplemental jurisdiction over that request. The
            Court would decline to exercise supplemental jurisdiction pursuant to § 1367(c)(3)
            now that the Petition to Confirm has been decided. See, e.g., Moore v. Willis Indep.
            Sch. Dist., 233 F.3d 871, 876 (5th Cir. 2000). The Court would decline to exercise

P:\ORDERS\1-2020\3483MConfirmEnjoin.wpd   210218.0740   7
        Case 4:20-cv-03483 Document 25 Filed on 02/18/21 in TXSD Page 8 of 12




            Where, as here, joinder of a required party would destroy jurisdiction, “the

court must determine whether, in equity and good conscience, the action should

proceed among the existing parties or should be dismissed.” FED. R. CIV. P. 19(b).

Rule 19(b) lists four factors to be considered by the Court when deciding whether the

case should be dismissed if joinder would destroy jurisdiction:

            (1)         the extent to which a judgment rendered in the person’s absence
                        might prejudice that person or the existing parties;

            (2)         the extent to which any prejudice could be lessened or
                        avoided . . .;

            (3)         whether a judgment rendered in the person’s absence would be
                        adequate; and

            (4)         whether the plaintiff would have an adequate remedy if the action
                        were dismissed for nonjoinder.

Id. A judgment in this case enjoining FINRA No. 20-03694 would significantly

prejudice Reyna and the other parties to that arbitration. Financial Resources, Miller,

and Reyna specifically requested that the Starr County court compel arbitration of the

Starr County Lawsuit. The Court is unaware of any means by which the prejudice

could be lessened or avoided. A judgment granting the Petition to Enjoin would be




            supplemental jurisdiction also pursuant to § 1367(c)(4) under the exceptional
            circumstances that Financial Resources, Miller, and Reyna have not joined in the
            Petition to Enjoin and that the arbitration LPL seeks to enjoin was ordered by a state
            court judge in a state court proceeding.

P:\ORDERS\1-2020\3483MConfirmEnjoin.wpd   210218.0740   8
        Case 4:20-cv-03483 Document 25 Filed on 02/18/21 in TXSD Page 9 of 12




adequate to stop the arbitration proceeding in FINRA No. 20-03694, but LPL can seek

an injunction from the Starr County court that ordered the arbitration and, therefore,

has an adequate remedy if the claim for an injunction asserted here is dismissed.

            Based on its consideration of the four factors in Rule 19(b), the Court dismisses

the Petition to Enjoin without prejudice to the injunction request being presented to

the Starr County court.

            C.          Anti-Injunction Act

            Additionally, the Anti-Injunction Act precludes the injunction LPL requests.

The Anti-Injunction Act provides that “[a] court of the United States may not grant

an injunction to stay proceedings in a State court except as expressly authorized by

Act of Congress, or where necessary in aid of its jurisdiction, or to protect or

effectuate its judgments.” 28 U.S.C. § 2283 (emphasis added); Hill v. Washburne,

953 F.3d 296, 307 (5th Cir. 2020).                      The Anti-Injunction Act recognizes the

“independence of the States and their courts” and, as a result, the exceptions should

be narrowly construed. See Atl. Coast Line R.R. Co. v. Bhd. of Locomotive Eng’rs,

398 U.S. 281, 287 (1970); Aptim Corp. v. McCall, 888 F.3d 129, 142-43 (5th Cir.

2018).

            The Anti-Injunction Act is not jurisdictional. See Regions Bank of La. v. Rivet,

224 F.3d 483, 493 (5th Cir. 2000); Matter of Mooney Aviation, Inc., 730 F.2d 367,


P:\ORDERS\1-2020\3483MConfirmEnjoin.wpd   210218.0740   9
       Case 4:20-cv-03483 Document 25 Filed on 02/18/21 in TXSD Page 10 of 12




372 (5th Cir. 1984). Nonetheless, the Court may invoke the Anti-Injunction Act sua

sponte “to forestall the inevitable friction between the state and federal courts that

ensues from the injunction of state judicial proceedings by a federal court.”

Gloucester Marine Rwys. Corp. v. Charles Parisi, Inc., 848 F.2d 12, 15 (1st Cir.

1988); see also Martingale LLC v. City of Louisville, 361 F.3d 297, 302 (6th Cir.

2004); Hickey v. Duffy, 827 F.2d 234, 243 (7th Cir. 1987); Rubygold Main Holdings,

LLC v. Brian Gardner Carpentry, LLC, 2021 WL 231509, *6 (D.N.H. Jan. 22, 2021).

            An arbitration is a “state proceeding” for purposes of the Anti-Injunction Act

if it has been ordered by a state court in a state court proceeding. See Prudential Real

Estate Affiliates, Inc. v. PPR Realty, Inc., 204 F.3d 867, 879 (9th Cir. 2000). A

federal court generally lacks the authority to interrupt an arbitration proceeding by

enjoining what the state court has commanded. See id.

            The application of the Anti-Injunction Act to preclude the injunction of an

arbitration ordered by a state court is further supported by the federal policy favoring

arbitration, discussed in Moses H. Cone Memorial Hosp. v. Mercury Const. Corp., 460

U.S. 1, 24 (1983). It would violate this well-established federal policy for a federal

court to enjoin an arbitration that has been ordered by a state court.

            In this case, it is uncontested that FINRA Arbitration No. 20-03694 was ordered

by the Starr County court in that Texas state court proceeding. None of the exceptions


P:\ORDERS\1-2020\3483MConfirmEnjoin.wpd   210218.0740   10
       Case 4:20-cv-03483 Document 25 Filed on 02/18/21 in TXSD Page 11 of 12




to the Anti-Injunction Act apply. An injunction against a state-court ordered

arbitration proceeding is not expressly authorized by an Act of Congress.2 The

requested injunction of FINRA No. 20-03694 is not necessary in aid of this Court’s

jurisdiction, or “to protect or effectuate its judgments.”3 As a result, the Anti-

Injunction Act prevents the Court from granting the Petition to Enjoin.

III.        CONCLUSION AND ORDER

            The Court has subject matter jurisdiction over the Petition to Confirm and,

under the circumstances of this case, is required to confirm the Arbitration Award.

            Financial Resources, Edward Bruce Miller, and Antonio Reyna are required

parties, and the joinder of Reyna would destroy diversity jurisdiction. As a result, the

Petition to Enjoin is dismissed without prejudice pursuant to Rule 19(b).



2
            The FAA provides that “the court in which such suit is pending” may stay a lawsuit
            that is subject to a valid arbitration agreement while the arbitration is ongoing. See
            9 U.S.C. § 3. The FAA also provides that the judge presiding over a motion to vacate,
            modify, or correct an arbitration award may issue an order “staying the proceedings
            of the adverse party to enforce the award.” See 9 U.S.C. § 12. The FAA does not,
            however, include a provision allowing a district court to stay or enjoin a state court
            proceeding, including an ongoing arbitration ordered by a state court.
3
            This “protect or effectuate its judgments” exception often provides the basis for a
            federal court to stay a state court lawsuit when the federal court has issued a judgment
            compelling arbitration. See, e.g., Aptim Corp. v. McCall, 888 F.3d 129, 135 (5th Cir.
            2018); Am. Family Life Assur. Co. of Columbus v. Biles, 714 F.3d 887, 898 (5th Cir.
            2013); GC Servs. Ltd. P’ship v. Little, 2019 WL 2647690, *8 (S.D. Tex. June 27,
            2019). In this case, however, the Court has not entered any judgments that would be
            protected or effectuated by an injunction against FINRA No. 20-03694.

P:\ORDERS\1-2020\3483MConfirmEnjoin.wpd   210218.0740   11
       Case 4:20-cv-03483 Document 25 Filed on 02/18/21 in TXSD Page 12 of 12




            Additionally, the Anti-Injunction act precludes this Court from enjoining

FINRA No. 20-03694, an arbitration proceeding ordered by the Starr County state

court in the Starr County Lawsuit. LPL is not precluded from seeking an injunction

from the Starr County court. Accordingly, it is hereby

            ORDERED that the Motion to Dismiss [Doc. # 12] is DENIED as to the

Petition to Confirm Arbitration Award, and the Motion to Confirm Arbitration Award

[Doc. # 14] is GRANTED. The Arbitration Award in FINRA Arbitration No. 17-

00904 is CONFIRMED and has been paid in full. It is further

            ORDERED that the Motion to Dismiss [Doc. # 12] is GRANTED as to the

Petition to Enjoin Second Arbitration, FINRA Arbitration No. 20-03694. The Motion

to Enjoin Second Arbitration [Doc. # 14] is DENIED WITHOUT PREJUDICE to

LPL seeking an injunction from the state court in Starr County, Texas, that ordered

the arbitration.

            The Court will issue a separate Final Order.

            SIGNED at Houston, Texas, this 18th day of February, 2021.




                                                                  NAN Y F. ATLAS
                                                         SENIOR UNI   STATES DISTRICT JUDGE



P:\ORDERS\1-2020\3483MConfirmEnjoin.wpd   210218.0740   12
